UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 05-2901

                                  BRIAN M. OSMAN , APPELLANT ,

                                                  V.


                                   JAMES B. PEAKE , M.D.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                          On Appeal from the Board of Veterans' Appeals


     (Argued July 23, 2008,                                      Decided     October 8, 2008 )



       Brian M. Osman, pro se.

       William L. Thompson, III, Baker Botts LLP, of Washington, D.C., amicus curiae.

        Paul J. Hutter, General Counsel, with whom R. Randall Campbell, Assistant General
Counsel, Edward V. Cassidy, Jr., Deputy Assistant General Counsel, and Yvette R. White, were on
the brief, all of Washington, D.C., for the appellee.

       Before KASOLD, HAGEL, and DAVIS, Judges.

       HAGEL, Judge: The appellant, Brian M. Osman, M.D., who is self-represented, is the son
of two permanently and totally disabled veterans. He appeals a June 22, 2005, decision of the Board
of Veterans' Appeals (Board) that denied entitlement to Dependents' Educational Assistance benefits
under Chapter 35 of Title 38, United States Code, based on the service of his mother because he had
previously been granted such benefits on the basis of the service of his father. The parties each filed
briefs, amicus curiae has filed a brief in support of the appellant, and both Dr. Osman and amicus
curiae presented oral argument. For the reasons that follow, the Court will reverse the Board's
decision with respect to Dr. Osman's eligibility for additional Dependents' Educational Assistance
benefits and remand the matter to award benefits consistent with this decision.
                                                    I. FACTS
         The material facts in this appeal are not in dispute. Dr. Osman's parents each have a service-
connected permanent and total disability rating. R. at 3. The law provides for the monetary support
for the education of children of veterans who are permanently and totally disabled due to service-
connected disabilities. See 38 U.S.C. §3500 et seq. That benefit is termed Dependents' Educational
Assistance. Dr. Osman began receiving Dependents' Educational Assistance benefits in April 2003
for his full-time education in medical school. That benefit was based on the permanent and total
disability of his father. In October 2003, he applied for Dependents' Educational Assistance benefits
based on the permanent and total disability of his mother. That claim was denied in November 2003,
and he filed a Notice of Disagreement with that decision. R. at 53, 58. Dr. Osman subsequently
received a total of 45 months of Dependents' Educational Assistance benefits based on his father's
service and disability status. He has received no Dependents' Educational Assistance benefits based
on his mother's service and disability status. Dr. Osman has spent a total of 55 months in medical
school and is currently enrolled in a medical internship program.
         In June 2005, the Board confirmed the denial of Dependents' Educational Assistance benefits
based on Dr. Osman's mother's service, finding that entitlement to "concurrent" Dependents'
Educational Assistance was prohibited as a matter of law. The Board's decision rested on VA
General Counsel Precedential Opinion 1-2002, which states that Chapter 35 Dependents' Educational
Assistance benefits may not be paid concurrently to a child of two veterans who are permanently and
totally disabled. Dr. Osman then appealed that decision to the Court.


                                              II. ARGUMENTS
         In his briefs and at oral argument, Dr. Osman has requested, in addition to the 45 months of
Dependents' Educational Assistance benefits received for his father's service, additional benefits on
the basis of his mother's service, and that they be paid concurrently or consecutively.1 In short, Dr.

         1
           The General Counsel opinion speaks in terms of "concurrent payments," which the Court takes to mean
payment of both benefits at the same time. For example, if Dr. Osman were to receive "concurrent" Dependents'
Educational Assistance benefits, he would receive $1,576.00 per month toward his education, which is twice the monthly
benefit of $788.00 paid for full-time education under 38 U.S.C. § 3532. "Consecutive" Dependents' Educational
Assistance benefits would mean that the monthly benefit of $788.00 based on the second parent's service would
commence at the termination of the 45 months of eligibility based on the first parent's service.

                                                          2
Osman argues that he should receive: (1) 45 months of Dependents' Educational Assistance benefits
based on his mother's status concurrently with 45 months of benefits based on his father's status, or,
in the alternative, (2) 10 additional months beyond the 45 received under his father's service to cover
his 55-month medical school program, or (3) three additional months, to 48 months of Dependents'
Educational Assistance benefits, depending on the applicable limiting statutes.2 He asserts that the
VA General Counsel's opinion governing the Board's decision on the matter is erroneous, as there
is "[n]o express provision prohibiting concurrent payment of Chapter 35 benefits to an individual."
Appellant's Informal Brief (Br.), Attachment 2.
       Amicus curiae argues in support of the appellant that General Counsel Precedential Opinion
1-2002 must be set aside and accorded no deference, as it fails to comply with the notice and
comment requirements of 5 U.S.C. § 553. He argues that the General Counsel opinion is a
"substantive" rule, one that alters existing law and requires publication in the Federal Register, and
not an "interpretive" rule, which merely interprets existing law and is excepted from such publication
requirements. Amicus further argues that, as a substantive rule, the General Counsel opinion must
be published according to the requirements of 5 U.S.C. § 552, and that the two-sentence synopsis
of the General Counsel opinion published in the Federal Register, 24 months after issuance of the
opinion, did not comply with those requirements and it must be set aside on that basis. Amicus Br.
at 11-13; see 38 C.F.R. § 14.507(b) (2008) ("A written legal opinion of the General Counsel
involving veterans' benefits . . . shall be considered by Department of Veterans Affairs to be subject
to the provisions of 5 U.S.C. [§] 552(a)(1)."). Finally, amicus argues that the General Counsel
opinion "points to no statutory provision explicitly prohibiting the award of concurrent [C]hapter 35
benefits" and that any interpretive doubt as to the meaning of the statutes at issue should be resolved
in favor of Dr. Osman. Amicus Br. at 19 (quoting King v. St. Vincent's Hosp., 502 U.S. 215, 220
n. 9 (1991) (recognizing the "canon that provisions for benefits to members of the Armed Services
are to be construed in the beneficiaries' favor.").
       The Secretary argues that the General Counsel's opinion is correct in its holding that Chapter
35's silence regarding dual Dependents' Educational Assistance benefits and the legislative history



       2
           See 38 U.S.C. § 3695 (limiting benefits under two or more programs to 48 months).

                                                         3
behind Chapter 35 do not support dual payments based on more than one disabled parent. The
Secretary contends that the General Counsel's opinion is persuasive and should be upheld.3 In
support of the General Counsel opinion, the Secretary advances many arguments. In pertinent part,
the Secretary argues that
         [i]n reviewing these [Chapter 35] statutes, they all have a common thread: that the
         person be an "eligible person," which is defined as a "child of a person." See 38
         U.S.C. § 3501. Notably, there is no statement within these statutes that provides
         different types of eligibility or numerous eligibility, only that a person applying for
         assistance be eligible.

Secretary's Br. at 8. He further argues that granting Dr. Osman benefits beyond those already
provided based on the disability of his father "increases the possibility of completely paying for a
dependent's education depending on the program . . . [which] runs afoul of the legislature's intent in
providing some financial assistance." Id. at 10. With respect to compliance with notice and
publication requirements under 5 U.S.C. §§ 552, 553, the Secretary asserts that the General Counsel
opinion is an interpretive rule, and is thus exempt from such requirements.


                                                  III. ANALYSIS
                              A. Dependents' Educational Assistance Benefits
         The War Orphans' Educational Assistance Act of 1956, now codified at Chapter 35 of Title
38, was enacted
         for the purpose of providing opportunities for education to children whose education
         would otherwise be impeded or interrupted by reason of the disability or death of a
         parent from a disease or injury incurred or aggravated in the Armed Forces after the
         beginning of the Spanish-American War, and for the purpose of aiding such children
         in attaining the educational status which they might normally have aspired to and
         obtained but for the disability or death of such parent.




         3
            The Secretary's initial brief argues that under Chevron U.S.A. Inc. v. Natural Resources Defense Counsel,
Inc., 467 U.S. 837, 843 (1984), where a statute is silent as to the matter at issue, an agency's attempt to answer the
question at issue is upheld if it "is based on a permissible construction of the statute." However, after further briefing,
the Secretary agrees with the position advanced by amicus that the correct standard of deference in this matter is
governed by Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (holding that the weight a reviewing court gives to an
agency's interpretations of ambiguous statutes depends on its "power to persuade.").

                                                            4
38 U.S.C. § 3500. "Each eligible person shall . . . be entitled to receive educational assistance." 38
U.S.C. § 3510. An eligible person for receipt of Dependents' Educational Assistance benefits is
defined as "[a] child of a person who, as a result of qualifying service . . . died of a service-connected
disability; or . . . has a total disability permanent in nature resulting from a service-connected
disability." 38 U.S.C. § 3501(a)(1)(A)(i-ii). Dependents' Educational Assistance funds are paid to
the parent of the eligible person "to meet, in part, the expenses of the eligible person's subsistence,
tuition, fees, supplies, books, equipment, and other educational costs," at a rate of $788.004 monthly
for full-time pursuit of education. 38 U.S.C. § 3531(a) (amended Dec. 22, 2006); 38 U.S.C.
§ 3532(a)(1).
        There are, however, limits to the Dependents' Educational Assistance benefits provided under
Chapter 35. Certain of these limitations are at issue here. The law states that "[e]ach eligible person,
whether made eligible by one or more of the provisions of [section] 3501(a)(1) . . . shall be entitled
to educational assistance under this chapter for an aggregate period not in excess of 45 months." 38
U.S.C. § 3511(a). Further, no person may receive benefits concurrently "under two or more of the
provisions of law listed below: . . . Chapters . . . 35, and 36 of this title." 38 U.S.C. § 3681(b).
Finally, if an eligible person receives benefits under more than one provision of law, including the
War Orphans' Educational Assistance Act of 1956, the aggregate period of benefits that may be
received may not exceed 48 months. 38 U.S.C. § 3695(a).
                                            B. Standard of Review
        Under 38 U.S.C. § 7104(c), the precedent opinions of the VA General Counsel are binding
on the Board. Thus, the Board in June 2005 was required to follow General Counsel Precedential
Opinion 1-2002 in Dr. Osman's appeal. However, unlike the Board, this Court is not bound by VA
General Counsel precedent opinions. See 38 U.S.C. § 7261(a)(3); Theiss v. Principi, 18 Vet.App.
204, 211 (2004) (rejecting a General Counsel's precedential opinion definition of a term for "faulty
reasoning."). The Court reviews VA's statutory interpretation de novo. DeBeaord v. Principi, 18
Vet.App. 357, 363 (2004). The Court's review is guided by the United States Supreme Court's
mandate that, when interpreting veterans benefits statutes, interpretive doubt is to be resolved in


        4
           This amount of Dependents' Educational Assistance benefits is adjusted annually according to the Consumer
Price Index. See 38 U.S.C. § 3564(a).

                                                         5
favor of the veteran. Brown v. Gardner, 513 U.S. 115, 118 (1994). Finally, the degree to which
VA's interpretations of ambiguous statutes are given deference "will depend upon the thoroughness
evident in its consideration, . . . and all those factors which give it power to persuade." Skidmore,
323 U.S. at 140. Because such an agency interpretation formed the sole basis for the Board's
decision in this matter, the Court necessarily must determine whether that interpretation is a correct
statement of relevant law. A rejection of the VA General Counsel opinion that the Board decision
found determinative necessarily requires the rejection of the Board decision itself.
        The Court understands that, although it is not bound by the General Counsel opinion, such
opinions do constitute a body of experience and informed judgment. The weight which we give
these legal interpretations depends heavily upon their thoroughness, reasoning, and consistency with
earlier and later pronouncements on the specific issue. See Skidmore, 323 U.S. at 140.
                       C. VA General Counsel Precedential Opinion 1-2002
        VA General Counsel Precedential Opinion 1-2002 determined that payment of "dual" or
"concurrent" Dependents' Educational Assistance benefits to a child on the basis of the service-
connected disabilities of each of the child's parents is prohibited. G.C. Prec. 1-2002 at 1. In other
words, a child of one parent who is permanently and totally disabled as a result of a service-
connected disability receives the same educational support as the child of parents who are both
permanently and totally disabled due to their service. Although the General Counsel opinion found
that "the statute is silent as to dual payment of Chapter 35 benefits to the same eligible person," it
nevertheless discerned that "the context of the statute simply does not admit of such result." Id.
Citing the definition of "eligible person" as "a child of a person" with a permanent and total service-
connected disability, the General Counsel opinion reasoned that eligibility through a second parent
after eligibility through the first had been established "creates only cumulative eligibility that neither
doubles nor otherwise expands the child's program entitlement." Id. at 2. Because, the General
Counsel opinion reasons,
        despite [the child's] alternative basis for [C]hapter 35 eligibility, still, [he or she] is
        but one person, and nothing in [C]hapter 35 or elsewhere suggests a reasonable basis
        for treating [the child] as two separate eligible persons, . . . the fact that more than
        one parent has a [permanent and total] service-connected disability status does not
        make the child eligible for double the education benefits payable for the same course
        pursuit.

                                                    6
Id. Thus, it is clear to the Court that VA General Counsel Precedential Opinion 1-2002 intended to
define the term "eligible person" under Chapter 35 to bar a child of a disabled veteran from being
eligible for Dependents' Educational Assistance benefits twice, at least concurrently and for the same
course pursuit, despite having more than one basis for eligibility.
                                1. Concurrent Payment of Chapter 35 Benefits
         The Board's June 2005 decision denying Dr. Osman's claim relies exclusively on VA General
Counsel Precedential Opinion 1-2002 to determine that concurrent payments of Chapter 35 education
benefits are not authorized by law. Thus, the Court must determine whether the General Counsel
opinion is persuasive with respect to whether the statutes permit concurrent payment of such benefits
to the eligible child of two permanently and totally disabled veterans.
         The law is clear that an "eligible person" may receive 45 months of educational assistance.
See 38 U.S.C. § 3511(a). "Eligible person" under the statute is defined as a "child of a person" with
a permanent and total service-connected disability. 38 U.S.C. § 3501(a)(1)(A)(i-ii). A child, having
a mother and a father, may derive eligibility to Chapter 35 benefits under either or both parents.
Thus, the controlling question is whether a person can be considered an eligible person separately
under both the mother's and the father's service status for purposes of receiving Dependents'
Educational Assistance benefits, thus permitting the combination of those benefits in some fashion.
We answer that question in the affirmative.
                                               a. Statutory Language
         We begin by noting that nothing in the relevant statutes explicitly prohibits an eligible person
from receiving benefits under Chapter 35 on the basis of having more than one permanently and
totally disabled parent, an observation with which the Secretary agrees. Although the General
Counsel precedential opinion concluded that explicit language barring concurrent eligibility for
Dependents' Educational Assistance benefits was not necessary in the statutory scheme because "the
child … is but one person," the Court comes to the opposite conclusion.5 See G.C. Prec. 1-2002 at

         5
          The Court notes that the General Counsel opinion also finds, as a basis for not treating one person with two
parents each permanently and totally disabled as a result of their service as two eligible persons, the fact that the benefit
"is payable to each eligible person based on that person's pursuit of an approved program of education." G.C. Prec. 1-
2002 at 3. However, the assertion that the funds are paid to the eligible person is, at least in some circumstances, not
correct. See 38 U.S.C. § 3531 ("The Secretary shall . . . pay to the parent or guardian of each eligible person . . . an
educational assistance allowance to meet, in part, the expenses of the eligible person's subsistence, tuition, fees, supplies,

                                                              7
3. We also believe that other language in the statute, both current and prior versions, supports our
conclusion.
        The first question in statutory interpretation is always "whether Congress has directly spoken
to the precise question at issue." Chevron, 467 U.S. at 842. The General Counsel opinion
acknowledges that the statutes at issue do not expressly permit nor prohibit concurrent payment of
Dependents' Educational Assistance benefits, and that the statute is silent as to "dual [C]hapter 35
entitlement." G.C. Prec. 1-2002 at 2. The Court agrees with that conclusion. However, the Court
does not find such silence automatically ambiguous as to the statute's intent. "Ambiguity is a
creature not [just] of definitional possibilities but [also] of statutory context." Zuni Pub. Sch. Dist.
No. 89 v. Dep't of Educ., 127 S. Ct. 1534, 1546, (2007) (quoting Gardner, 513 U.S. at 118). The
statutory scheme must be read in the context intended by Congress.
        It is clear from the applicable statutes, and amendments thereto, that Congress specifically
considered and dealt with eligibility for multiple sources of Dependents' Educational Assistance
benefits and the concern for avoidance of a beneficiary from receiving multiple payments in certain
situations. In 2003, at the time Dr. Osman filed his claim for Dependents' Educational Assistance
benefits as an eligible person under his mother's permanent and total service-connected disability,
38 U.S.C. 3511(a)(1) provided:
        Each eligible person shall be entitled to educational assistance under this chapter [38
        U.S.C. 3500 et seq.] for a period not in excess of 45 months (or to the equivalent
        thereof in part-time training). In no event may the aggregate educational assistance
        afforded to a spouse made eligible under both 3501(a)(1)(D)(i) and 3501(a)(1)(D)(ii)
        of the title exceed 45 months.

(emphasis added). In the second sentence of section 3511(a)(1), Congress recognized that eligibility
could emanate from two different sources in some instances. It then wrote the statute to bar
additional benefits if a permanently and totally disabled veteran later died while the surviving spouse
was receiving Dependents' Educational Assistance benefits as a result of the disabled veteran's




books, equipment, and other educational costs.").

                                                    8
disability by imposing a limit on the term of payments for spouses under section 3511.6
Additionally, Congress adopted explicit language to prevent a person receiving educational
assistance under Chapter 35 from simultaneously receiving certain other benefits under a separate
program, such as dependency and indemnity compensation, as the result of the death of the parent.
See 38 U.S.C. § 3562 (nonduplication of benefits); see also 38 U.S.C. § 3695 (limitation on period
of assistance under two or more programs to 48 months). Dependents' Educational Assistance
benefits to the eligible child of a permanently and totally disabled parent is, however, one program,
and Congress, by placing limitations on receipt of additional benefits under two or more programs,
placed no limitations on the amount or length of benefits for "eligible person[s]" under a single
program or benefit. 38 U.S.C. § 3511. Nor did Congress specifically limit the number of parents
making such an application for benefits or the number of parents under whose auspices the
application could be made. 38 U.S.C. § 3513. Further, an eligible person is defined as a child of "a
person" and not a child "of persons," implying that the benefit flows from a single parent and is
unique to each parent's disability.
                                               b. Statutory Purpose
         We believe that our interpretation of the applicable statutory language is most consistent with
the intent of Congress in enacting it. The Congressionally stated purpose of Chapter 35 benefits is
to assist the child of a parent with a permanent and total service-connected disability to attain the
education to which he or she would otherwise have aspired, but for the inability of the parent to
contribute to such education due to the parent's disability incurred in the service of our country. See
38 U.S.C. § 3500. The statute does not prohibit a child, being but one person, from nevertheless
becoming eligible by reason of the service-connected permanent and total disability or death of either



         6
           On December 21, 2006, section 3511was amended to limit benefits payable to an eligible person, whether
made eligible under one or more provisions of section 3501(a)(1), to an aggregate period not in excess of 45 months.
See Veterans Programs Extension Act of 2006, Pub. L. No. 109-444, 120 Stat. 3306. This change explicitly applies to
payments "of educational assistance for a course of education pursued after the date of enactment of this Act." Id. at
3307. Dr. Osman filed a claim for Dependents' Education Assistance benefits in April 2003 based upon his father's status
as a permanently and totally disabled veteran, and was awarded benefits for his medical school education, which he began
in August 2003. In October 2003, Dr. Osman filed a claim for benefits, also for medical school education, based on his
mother's status as a permanently and totally disabled veteran. Because Dr. Osman submitted both of his claims for
educational benefits for a course of education pursued prior to the date of enactment of the changes in section 3511, we
need not address entitlement under this amendment.

                                                           9
or both parents. If such disability of one parent would reduce the ability of that parent to contribute
to a child's education, then the service-connected permanent and total disability of both parents
would necessarily pose an even larger obstacle to the child's attainment of that education. Rarely
does a child experience such difficulty borne out of the parents' service and sacrifice. To read the
statute as restrictively as VA would have us do fails to recognize the value of the service and
sacrifice of both parents and runs contrary to the expressed intent of Congress in making available
education benefits as a substitute for the earning power lost for service-related reasons. Thus,
because eligibility for Dependents' Educational Assistance benefits is dependent on the service and
disability status of a single parent, the Court finds nothing in the statutes or legislative intent that
would admit the result required by General Counsel Precedential Opinion 1-2002.
                         c. Interpretation of Statutes Relating to Veterans Benefits
         Even if the question of whether to interpret Chapter 35 to allow concurrent Dependents'
Educational Assistance benefits derived separately from each parent were a close one, the Court is
bound to find that the provisions for Dependents' Educational Assistance benefits under the statutes
applicable in this case should be allowed under the auspices of both Dr. Osman's father and mother.
In Gardner, 513 U.S. at 120, the Supreme Court rejected VA's interpretation of a statute after an
examination of the statutory "text and reasonable inferences" of the statute's purpose and held that
any interpretive doubt with respect to awarding such benefits "is to be resolved in the veteran's
favor." See also King, 502 U.S. at 221 n. 9.
                                    d. Consistency of Agency Interpretation
         Finally, it is worth recognizing that the agency itself has, at a high level, previously
interpreted the relevant statutes as we do today. Prior to the issuance of General Counsel
Precedential Opinion 1-2002, VA applied the relevant statutes to award dual benefits to children
eligible under both parents.7 Indeed, it was this inconsistent approach to awarding benefits in such


         7
            On November 17, 1992, the VA Director of the Education Service provided an advisory opinion to a VA
regional office stating that a child of two permanently and totally disabled parents could receive Chapter 35 benefits
either concurrently, at double the monthly rate, or sequentially, if that child did not exceed 45 months of total entitlement.
See EDU RPO Letter 22-02-05 (March 14, 2002) (rec'd as attachment, Appellant's Informal Br.). The Director of the
Education Service is the official responsible for national administration of VA education programs, serving directly under
the Associate Deputy Under Secretary for Policy and Program Management. See VA Organizational Briefing Book, at
http://www.va.gov/ofcadmin/docs/vaorgbb.pdf (accessed Aug 19, 2008).

                                                             10
a situation that prompted VA's General Counsel to issue its January 2002 opinion. The Supreme
Court counsels that inconsistency in interpretation is a factor to be considered when evaluating the
persuasiveness of an agency interpretation. See Skidmore, 323 U.S. at 140.
        Thus, for the reasons stated above, the Court rejects the VA General Counsel's opinion to the
extent that it interprets the relevant statutes to preclude the payment of concurrent Dependents'
Educational Assistance benefits to Dr. Osman. Consequently, we reverse and remand the Board's
decision relying on that opinion. See Hensley v. West, 212 F.3d 1255, 1263 (Fed. Cir. 2000) (holding
that the Court may reverse an incorrect judgment of law that is based upon proper factual findings,
provided that it does "'not simply [make] factual findings on its own.'") (quoting Icicle Seafoods, Inc.
v. Worthington, 475 U.S. 709, 714 (1986)).
                          2. Consecutive Payment of Chapter 35 Benefits
        Dr. Osman raises for the first time before the Court the issue of whether he would be entitled
to Dependents' Educational Assistance benefits based on the independent eligibility of each parent
consecutively. Because this is a pure issue of law and is pertinent to the adjudication of Dr. Osman's
claim, the Court will grant the request of both parties to address this issue as well.
        We have already held, above, that the statutes relevant in this case and the legislative purpose
of Dependents' Educational Assistance benefits permit a child to derive "eligible person" status from
each parent when each parent has a total and permanent disability resulting from a service-connected
disability. Moreover, as noted above, the 45-month aggregate limitation to Dependents' Education
Assistance provided in section 3511(a)(1), as it existed at the time of Dr. Osman's application for
benefits, applies to such assistance given to a spouse, not a child, and the non-duplication of benefits
provided in section 3562 as well as the 48-month aggregate limitation to certain benefits provided
in section 3695 both apply to benefits provided under separate programs, and are not applicable to
benefits provided under one program.
        Therefore, because benefits are based on the status of a child as an eligible person through
each parent who is permanently and totally disabled, and absent any specific restriction on the
aggregation of benefits, we further hold that an eligible person with two permanently and disabled
parents may receive Dependents' Educational Assistance benefits "for a period not in excess of 45
months" for benefits derived from the status of each parent. 38 U.S.C. § 3511(a)(1)(2002). Dr.


                                                  11
Osman's dual status flows from the inability of each parent to separately contribute to the education
to which he would have aspired had both parents not been totally disabled as a result of service.
Therefore, Dr. Osman need only elect the period for which to receive such benefits based on either
parent's permanent and total disability (in this case his mother's), consistent with his application.8
We note, however, that the Court's conclusion does not mean unlimited or unwarranted benefits may
be paid, as VA must determine other applicable requirements affecting eligibility, e.g., the
requirement that the child be in an approved program of education. See, e.g., 38 U.S.C. § 3535
(approval of courses).


                                               III. CONCLUSION
         Accordingly, the June 22, 2005, Board decision is reversed and the matter is remanded. The
Board will grant Dr. Osman's Dependents' Educational Assistance benefits as an eligible person
under his mother's permanent and total service-connected disability as of the original date such
assistance was requested.




         8
            In briefing and at oral argument, the parties discussed the issue of whether General Counsel Precedential
Opinion 1-2002 is invalid for failing to have been issued according to the notice and comment and publication
requirements of 5 U.S.C. §§ 552 and 553, or whether the opinion is exempt from such requirements. The Secretary
argues that General Counsel Precedential Opinion 1-2002 should be viewed as an interpretive rule, exempt from those
requirements, while Dr. Osman and amicus argue that the General Counsel opinion is a legislative or substantive rule.
The result of the classification has important practical consequences. If we were to find the opinion to be a legislative
rule, then 5 U.S.C. § 552 requires that before it can be binding, it must be published for the purpose of receiving and
considering public comment. Because VA failed to do so, that would invalidate the "rule," thus destroying the precedent
relied upon by the Board decision under review. Because the Court holds that Chapter 35 authorizes dual payment of
Dependents' Educational Assistance benefits to the child of two permanently and totally disabled parents, we necessarily
invalidate General Counsel Precedential Opinion 1-2002, negating the need to determine its status for purposes of 5
U.S.C. §§ 552 and 553.

                                                          12